EXHIBIT 10.46
 
Execution Version

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SECOND AMENDMENT
 
TO
 
CREDIT AGREEMENT
 
dated as of
 
November 5, 2010
 
among


SOLANA RESOURCES LIMITED,
as Borrower,


GRAN TIERRA ENERGY INC.,


BNP PARIBAS,
as Administrative Agent and Global Coordinator,


and
 
The Lenders Party Hereto
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) dated as of
November 5, 2010, is among SOLANA RESOURCES LIMITED, a corporation duly formed
and existing under the laws of the Province of Alberta, Canada (the “Borrower”);
GRAN TIERRA ENERGY INC., a corporation formed and existing under the laws of the
State of Nevada (the “Parent”); BNP PARIBAS, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”) and as global coordinator; and the undersigned
Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Parent, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement dated as of July 30, 2010, as
amended by that certain First Amendment to Credit Agreement dated as of August
31, 2010 among the Borrower, the Parent, the Administrative Agent and the
Lenders party thereto (the “Credit Agreement”), pursuant to which the Lenders
have made certain extensions of credit available to the Borrower.
 
B.           The Borrower has requested and the Lenders have agreed to amend
certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.           Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement.  Unless otherwise indicated, all references to Sections in this
Second Amendment refer to Sections of the Credit Agreement.
 
Section 2.             Amendments to Credit Agreement.
 
2.1           Amendment to Section 1.02.  The definition of “Eligible Buyers” is
hereby amended and restated in its entirety to read as follows:
 
“Eligible Buyers” means (a) Ecopetrol S.A., (b) Petrobras Internacional
Braspetro B.V., (c) each of the Persons listed on Schedule 1.02(b), (d) in the
case of Colombian Hydrocarbon Properties not operated by any Credit Party, any
buyer approved by the operator thereof other than an Affiliate of the Parent,
and (e) any additional Persons that have been approved in writing by the
Administrative Agent and the Majority Lenders, acting reasonably, at the time of
the purchase of crude oil or other Hydrocarbons by such Person from any Credit
Party; provided that any such Person shall cease to be an Eligible Buyer if:
 
(i)           any Credit Party has received any written notice or otherwise has
knowledge that such Person is the subject of any bankruptcy, insolvency,
reorganization, liquidation, dissolution or winding-up proceeding or action
(whether voluntary or involuntary); or
 
(ii)           at the time any such determination is made, more than 10% of the
aggregate amount of accounts due from such Person in respect of its purchase of
crude oil or other Hydrocarbons from any Credit Party has at such time remained
unpaid for more than 30 days (measured from the due date specified in the
original invoice therefor).

 
 

--------------------------------------------------------------------------------

 

2.2           Amendment to Section 8.01(k).  Section 8.01(k) is hereby amended
and restated in its entirety to read as follows:
 
“(k)           Notice of Sales or Other Dispositions of Property.


(i)           In the event any Credit Party intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties pursuant to Section 9.11(d) or
the Parent or any Subsidiary intends to sell, transfer, assign or otherwise
dispose of any Equity Interests in any Subsidiary Guarantor pursuant to Section
9.11(d), prior written notice (and in any event no later than 10 days prior
thereto) of such disposition, the price thereof and the anticipated date of
closing and any other details thereof requested by the Administrative Agent or
any Lender.
 
(ii)           In the event any Credit Party intends to transfer or otherwise
dispose of any of its Property pursuant to Section 9.11(h), prior written notice
(and in any event no later than 10 days prior thereof) of such transfer or other
disposition and any other details thereof requested by the Administrative Agent
or any Lender.”
 
2.3           Amendments to Section 9.11.  Section 9.11 is hereby amended as
follows:
 
(a)           “and” is deleted from the end of Section 9.11(f);
 
(b)            the period at the end of Section 9.11(g) is replaced with “;”;
and
 
(c)           the following subsections (h) and (i) are added to the end of
Section 9.11:


“(h)           any Credit Party may transfer or otherwise dispose of any of its
Property to any other Credit Party; provided that both before and after giving
effect to such transfer or disposition, (A) no Default or Event of Default
exists or would exist and (B) the Credit Parties are in compliance with Sections
8.14(a) and (b) as of the date of such transfer or disposition without giving
effect to the three day grace period specified in such Sections; and


(i)           any Credit Party may transfer Property (other than Oil and Gas
Properties or interests therein or any Equity Interests in any Credit Party) to
any Unrestricted Subsidiary to the extent such transfer constitutes an
Investment permitted by Section 9.05(g)(ii); provided that both before and after
giving effect to such transfer or disposition, no Default or Event of Default
exists or would exist.”


Section 3.            Amendment of Schedule 1.02(c).  Schedule 1.02(c) is hereby
amended and restated in its entirety to read as set forth on Schedule 1.02(c)
attached hereto.
 
Section 4.            Conditions Precedent.  This Second Amendment shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement)
(the “Effective Date”):
 
4.1           The Administrative Agent shall have received from the Majority
Lenders, the Borrower, the Parent and the Subsidiary Guarantors, counterparts
(in such number as may be requested by the Administrative Agent) of this Second
Amendment signed on behalf of such Persons.

 
2

--------------------------------------------------------------------------------

 

4.2           The Administrative Agent shall have received (a) a copy, certified
by a Responsible Officer as true and complete (in each case, together with all
amendments thereto, if any), of (i) the Offtake Agreement between Gran Tierra
Energy Colombia Ltd. and Petrobras Internacional Braspetro B.V. listed on
Schedule 1.02(c) attached hereto and (ii) the amendment of October 26, 2010 to
the Offtake Agreement listed as item 2 on Schedule 1.02(c) attached hereto; and
(b) a duly executed letter of instruction/consent and agreement of Petrobras
Internacional Braspetro B.V. under the Offtake Agreement referred to in clause
(a) above, in each case, in form and substance satisfactory to the
Administrative Agent.
 
4.3           No Default shall have occurred and be continuing, after giving
effect to the terms of this Second Amendment.
 
Section 5.            Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement, as amended
by this Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
 
5.2           Ratification and Affirmation; Representations and Warranties.  The
Borrower and the Parent each hereby: (a) acknowledges the terms of this Second
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, after giving effect
to the amendments contained herein; (c) agrees that from and after the Effective
Date each reference to the Credit Agreement in the Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Second
Amendment; and (d) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Second Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct in all material respects, unless such
representations and warranties are stated to relate to a specific earlier date,
in which case, such representations and warranties shall continue to be true and
correct in all material respects as of such earlier date and (ii) no Default has
occurred and is continuing.
 
5.3           Loan Document.  This Second Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.
 
5.4           Counterparts.  This Second Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Second Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
 
5.5           NO ORAL AGREEMENT.  THIS SECOND AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6           GOVERNING LAW.  THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES BEGIN NEXT PAGE]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.
 
 
BORROWER:
SOLANA RESOURCES LIMITED
             
By:
/s/ Martin Eden  
Name:
Martin Eden  
Title:
                         
PARENT:
GRAN TIERRA ENERGY INC.
             
By:
/s/ Martin Eden  
Name:
Martin Eden  
Title:
 



 
Signature Page
Second Amendment to Credit Agreement

 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
as Administrative Agent and a Lender
             
By:
/s/ Juan Carlos Sandoval  
Name:
Juan Carlos Sandoval  
Title:
Vice President              
By:
/s/ Edward Pak  
Name:
Edward Pak  
Title:
Vice President



 
Signature Page
Second Amendment to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
RATIFICATION AND AFFIRMATION


Each of the undersigned Guarantors hereby: (a) acknowledges the terms of this
Second Amendment; (b) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (c) agrees that from and
after the Effective Date (as defined in this Second Amendment) each reference to
the Credit Agreement in the Loan Documents shall be deemed to be a reference to
the Credit Agreement, as amended by this Second Amendment; and (d) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Second Amendment:  (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects, unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects as
of such earlier date and (ii) no Default has occurred and is continuing.





  
Executed as a DEED by:
 
SOLANA PETROLEUM EXPLORATION
 
(COLUMBIA) LIMITED
             
By:
/s/ Julian Garcia  
Name:
Julian Garcia  
Title:
Director                          
GRAN TIERRA EXCHANGECO INC.
             
By:
/s/ Martin Eden  
Name:
Martin Eden  
Title:
                           
Executed as a DEED by:
 
GRAN TIERRA ENERGY INTERNATIONAL
 
HOLDINGS LTD.
             
By:
/s/ Julian Garcia  
Name:
Julian Garcia  
Title:
Director





Signature Page
Second Amendment to Credit Agreement

 
 

--------------------------------------------------------------------------------

 



  
GRAN TIERRA ENERGY CAYMAN
 
ISLANDS INC.
             
By:
/s/ Julian Garcia  
Name:
Julian Garcia  
Title:
Director                          
ARGOSY ENERGY, LLC
             
By:
/s/ Julian Garcia  
Name:
Julian Garcia  
Title:
Manager                          
GRAN TIERRA ENERGY COLOMBIA, LTD.
 
By: Argosy Energy, LLC, the general partner of
 
       Gran Tierra Energy Colombia, Ltd.
             
By:
/s/ Julian Garcia  
Name:
Julian Garcia  
Title:
Manager





Signature Page
Second Amendment to Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.02(c)
 
Offtake Agreements
 
 
1)  Agreement with offer to purchase crude from Santana and Guayuyaco, between
Gran Tierra Energy Colombia, Ltd. and Ecopetrol S.A., signed December 18, 2009
effective December 19, 2009, expiring 31 December 2010.
 
2)  Agreement with offer to purchase crude from Chaza, between Gran Tierra
Energy Colombia, Ltd. and Ecopetrol S.A., signed December 18, 2009, effective
January 1, 2010 expiring December 31, 2010, as amended on October 26, 2010 (it
being understood that such amendment shall become effective on or after the date
hereof).
 
3)  Agreement with offer to purchase crude from Guayuyaco, between Solana
Petroleum Exploration (Colombia) Limited and Ecopetrol S.A., signed December 18,
2009, effective January 1, 2010 expiring December 31, 2010.
 
4)  Agreement with offer to purchase crude from Chaza, between Solana Petroleum
Exploration (Colombia) Limited and Ecopetrol S.A., signed December 18, 2009,
effective January 1, 2010 expiring December 31, 2010.
 
5)  Agreement for the Purchase and Sale of Crude Petroleum under the Chaza E&P
Contract, between Petrobras Internacional Braspetro B.V. and Gran Tierra Energy
Colombia, Ltd., dated October 1, 2010, expiring October 1, 2011(it being
understood that such Agreement shall become effective on or after the date
hereof).

 
Schedule 1.02(c)
 
 

--------------------------------------------------------------------------------

 
